          Case 5:20-cv-03084-SAC Document 9 Filed 08/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOSHUA H. FAIRBANKS,

               Plaintiff,

               v.                                                    CASE NO. 20-3084-SAC

JOSE A. LOPEZ,
et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas (“EDCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 6.)       On July 17, 2020, the Court

entered a Memorandum and Order and Order to Show Cause (Doc. 8) (“MOSC”), granting

Plaintiff until August 17, 2020, in which to show good cause why his Complaint should not be

dismissed or to file an amended complaint to cure the deficiencies set forth in the MOSC. Plaintiff

has failed to respond by the Court’s deadline and has failed to show good cause why his Complaint

should not be dismissed for the reasons set forth in the MOSC.

       Plaintiff alleges that he experienced a delay in receiving dental care. In the MOSC, the

Court found that Plaintiff failed to show that any defendant was deliberately indifferent regarding

his medical care. Plaintiff failed to show that Defendants disregarded an excessive risk to his

health or safety or that they were both aware of facts from which the inference could be drawn that

a substantial risk of serious harm existed, and also drew the inference. The Court found that

Plaintiff’s claims suggest, at most, negligence, and must be brought in state court.




                                                 1
          Case 5:20-cv-03084-SAC Document 9 Filed 08/19/20 Page 2 of 2




       Plaintiff has failed to respond to the MOSC by the Court’s deadline. Plaintiff has failed to

show good cause why his Complaint should not be dismissed for the reasons set forth in the MOSC.

       IT IS THEREFORE ORDERED that this matter is dismissed for failure to state a claim.

       IT IS SO ORDERED.

       Dated August 19, 2020, in Topeka, Kansas.

                                             S/ Sam A. Crow
                                             SAM A. CROW
                                             SENIOR U. S. DISTRICT JUDGE




                                                2
